EXHIBIT 1 TRANSACTIONSSINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 2/12/20101 Purchase $5.8711 7100 2/16/20102 Purchase 5.8993 9800 2/17/20103 Purchase 5.7051 11107 2/18/20104 Purchase 5.751 1500 2/19/20105 Purchase 5.8037 12615 2/22/20106 Purchase 5.9349 6950 2/23/20107 Purchase 5.918 10039 2/24/20108 Purchase 5.9606 4630 2/25/20109 Purchase 5.9212 5873 2/26/201010 Purchase 5.969 15097 3/1/201011 Purchase 5.9657 18000 3/2/201012 Purchase 5.5511 70751 3/3/201013 Purchase 5.5542 12670 3/4/201014 Purchase 5.5269 15685 3/5/201015 Purchase 5.6431 16900 3/8/201016 Purchase 5.809 27000 3/9/201017 Purchase 5.9357 9921 1 This transaction was executed in multiple trades at prices ranging from $5.85 - 5.91. 2 This transaction was executed in multiple trades at prices ranging from $5.85 - 3 This transaction was executed in multiple trades at prices ranging from $5.51 - 4 This transaction was executed in multiple trades at prices ranging from $5.67 - 5 This transaction was executed in multiple trades at prices ranging from $5.69 - 6 This transaction was executed in multiple trades at prices ranging from $5.83 - 7 This transaction was executed in multiple trades at prices ranging from $5.90 - 8 This transaction was executed in multiple trades at prices ranging from $5.95 - 9 This transaction was executed in multiple trades at prices ranging from $5.86 - 10 This transaction was executed in multiple trades at prices ranging from $5.95 - 11 This transaction was executed in multiple trades at prices ranging from $5.90 - 12 This transaction was executed in multiple trades at prices ranging from $5.49 - 13 This transaction was executed in multiple trades at prices ranging from $5.52 - 14 This transaction was executed in multiple trades at prices ranging from $5.40 - 15 This transaction was executed in multiple trades at prices ranging from $5.46 - 5.68. 16 This transaction was executed in multiple trades at prices ranging from $5.72 - 5.90. 17 This transaction was executed in multiple trades at prices ranging from $5.86 -
